Citation Nr: 1540501	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 2010.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for May 2015.  However, the Veteran did not appear for the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz frequencies exceed 26 decibels, or that the Veteran had speech recognition scores below 94 percent.

2.  The evidence does not show a current diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability for VA compensation purposes has not been shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Sleep apnea has not been shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in April 2012 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).
Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran was provided VA audiological examinations in May 2010 and June 2012.  As will be discussed in greater detail below, the examiners reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed sleep apnea disorder.  In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Here, a medical examination or opinion addressing the Veteran's claimed sleep apnea is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has a current diagnosis of sleep apnea.  As there is no credible evidence that the Veteran has a current diagnosis as required by McLendon element (1) to support his claim, a remand to afford the Veteran an examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.




Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, there is no presumed service connection because the Veteran's hearing loss disability did not manifest to a compensable degree within one year of service and, indeed, was not diagnosed until many years after service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bilateral Hearing Loss Disability

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2015), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran's military occupational specialty was cannon crewmember, therefore traumatic noise exposure during service is conceded.  This claim turns on whether the Veteran has a hearing loss disability for VA compensation purposes.  The record shows he does not.

The Veteran was provided a VA audiological examination in May 2010.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
15
15
LEFT
0
10
5
10
15

The Veteran had 94 percent speech recognition in his right ear and 96 percent recognition in his left ear.  

Another VA audiological examination was performed in June 2012.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
15
10
LEFT
0
10
5
10
15
The Veteran's speech recognition scores were 100 percent bilaterally.

As shown above, none of the May 2010 or June 2012 puretone measurements, at any frequency, exceeded 40 decibels, let alone 26 decibels.  Moreover, the Veteran had no speech recognition scores below 94 percent.  Thus, he has not been shown to have a hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2015).  Accordingly, service connection for hearing loss is not warranted.

Sleep Apnea

The Veteran's service treatment records show that he complained of difficulty sleeping and periodically waking up in the middle of the night.  See December 2008 record.  Moreover, the Veteran complained that he snored loudly and had no restful sleep.  See February 2009 record.  The Veteran was provided a sleep study in April 2009.  The study indicated the Veteran did not exhibit obstructive apneas or hypopneas during sleep, and that there was no evidence of a significant respiratory disorder or movement disorder.  See April 2009 sleep study.

Moreover, the Veteran's claims file does not show a diagnosis of sleep apnea at any point in time.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of sleep apnea, the Board finds that service connection for the condition is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for sleep apnea is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

Regarding the Veteran's claim for an acquired psychiatric disorder, he was afforded a VA examination in May 2012.  However, the Board notes that problematic issues with the examination require that the Veteran be afforded a new one.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

First, the examiner indicated that the claims file was not available and thus was not reviewed in the course of preparing the examination report, although he indicated he reviewed the Veteran's electronic records of VA medical care.  The Board acknowledges that lack of claims file review alone does not render the examination report invalid if the history provided to the VA examiner was an accurate reflection of the Veteran's history as documented in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In recounting the Veteran's history, the examiner stated that the Veteran received no psychiatric treatment during service.  However, an April 2009 service record showed the Veteran complained of agitation, irritability, memory lapses, and sleep problems.  Additionally, he was diagnosed with anxiety disorder not otherwise specified (NOS).  Thus, the examiner's report was based on an inaccurate factual premise.

Moreover, although the examiner noted the Veteran's February 2011 and May 2011 diagnoses of adjustment disorder, he nevertheless concluded that the Veteran at present had no Axis I diagnosis.  The examiner did not explain why the Veteran's diagnoses in 2011were no longer valid; instead, he stated that while the Veteran had some symptoms of anxiety, they were not enough to warrant a diagnosis of a mental disorder.  Additionally, the examiner did not provide an opinion regarding whether the Veteran's adjustment disorder was related to service.  For these reasons, a new VA psychiatric examination is warranted.

As the Veteran asserts his claimed memory loss is secondary to an acquired psychiatric disorder, that claim is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's acquired psychiatric disorders and memory loss should be obtained.  All records received should be associated with the claims file.
 
2.  Request the Veteran furnish all dates and places of treatment for his acquired psychiatric disorders and memory loss.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately December 2011.

b)  For PTSD, if diagnosed and any claimed stressor is corroborated, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service or to a fear of hostile military or terrorist activity during service.

c)  For each acquired psychiatric disorder identified, other than PTSD, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

d)  State whether the Veteran has any memory disorder or other symptoms of memory loss.  If so, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service, or whether it was caused or aggravated (i.e., permanently worsened beyond the natural progress of the disease) by any diagnosed acquired psychiatric disorder.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's memory loss disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the acquired psychiatric disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


